Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered April 3, 2012. The order, insofar as appealed from, denied in part the motion of defendant CareScout to dismiss the amended complaint against it.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on November 27, 2012, and filed in the Erie County Clerk’s Office on December 6, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P, Fahey, Valentino, Whalen and Martoche, JJ.